DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixed element" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosada (US 6,164,561) in view of Hosada II (US 2003/0234299).
Regarding claim 1, Hosada discloses a sprayer, to be mounted on a robot, the sprayer comprising: 
an air guide (5) (Column 12, lines 9-12, the air guide includes the hose 10A for supplying pilot air),
a fixed member (22 and 29) of the sprayer,
the fixed member (22 and 29) is traversed by independent circuits (Examiner’s Annotated Figure 1) and complementary independent circuits (Examiner’s Annotated Figure 1), complementary to the independent circuits traversing the fixed member (22 and 29), that are arranged through the air guide (5), and the air guide and the fixed member are provided with matching elements (Examiner’s Annotated Figure 1) arranged to position the fixed member (22 and 29) with respect to the air guide (5) in a predefined angular position, the predefined angular position being configured to connect the independent circuits of the fixed member and the complementary independent circuits of the air guide (The elements attach the air guide and fixed member in a pre-defined angular position, and the position connects the circuits, as depicted in figure 2).
However, Hosada fails to disclose a sprayer including at least one magnet mounted on a first component from among the air guide and the fixed member and at least one ferromagnetic part made from a ferromagnetic material, which is intended to cooperate with the magnet and which is mounted on or formed by the other component from among the air guide and the fixed element, the air guide is fastened to the fixed member by the at least one magnet and the at least one ferromagnetic part.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosada with the disclosures of Hosada II providing a magnet (Hosada II, 33, 34) mounted on a first component from among the air guide (Hosada, 5) and the fixed member (Hosada, 22 and 29) (Hosada, II, Paragraph 72, lines 1-4) and at least one ferromagnetic part (Hosada II, 34) made from a ferromagnetic material (Hosada II, Paragraph 73, the part 34 may be made from a permalloy), which is intended to cooperate with the magnet (Hosada II, Abstract, lines 2-6) and which is mounted on or formed by the other component (Paragraph 73) from among the air guide (Hosada, 5) and the fixed element (Hosada, 22 and 29), the air guide (Hosada, 5) is fastened to the fixed member (Hosada, 22 and 29) by the at least one magnet and the at least one ferromagnetic part in order to provide for security amongst the components, and convenient attachment and detachment of constituent parts.
Hosada in view of Hosada II fails to disclose that the at least one magnet and the at least one ferromagnetic part generate a magnetic force between the at least one magnet and at least one ferromagnetic part between 10 kN and 200 kN.
	Hosada II discloses the general condition of providing the magnetic force to be strong enough to easily remove the cartridge (Paragraph 82), and hold the cartridge to the device (Paragraphs 72-73). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosada in view of Hosada II to include the at least one magnet and the at least one 

    PNG
    media_image1.png
    866
    675
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Hosada in view of Hosada II discloses the sprayer according to claim 1, wherein the fixed member (Hosada, 22 and 29) of the sprayer is a turbine stator (The fixed member includes the turbine 29D).
However, Hosada in view of Hosada II fails to disclose a sprayer wherein each ferromagnetic part (Hosada II, 34) is mounted on the air guide (Hosada 5), while each magnet (Hosada, 33) is mounted on the turbine stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each ferromagnetic part (Hosada II, 34) on the air guide (Hosada, 5), while each magnet (Hosada, 33) is mounted on the turbine stator (Hosada, 22 and 29), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. Please note in the instant application, Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 3, Hosada in view of Hosada II discloses the sprayer according to claim 2.
However, Hosada in view of Hosada II fails to disclose a sprayer wherein the magnet is received in a recess defined in a shoulder of the turbine stator, while each ferromagnetic part is received in a recess of the air guide, this recess being defined in a complementary shoulder of the air guide.
Hosada II discloses a sprayer wherein the magnet (Hosada II, 33) is received in a recess (Hosada II, 32) defined in a shoulder (Hosada II, 6), while each ferromagnetic part (Hosada II, 33) is received in a recess (Hosada II, 4B), this recess (Hosada II, 4B) being defined in a complementary shoulder (Hosada II, 21A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosada in view of Hosada II with the disclosures of Hosada II, providing  a sprayer wherein the magnet (Hosada II, 33) is received in a recess (Hosada II, 32) defined in a shoulder (Hosada II, 6) of the turbine 
Regarding claim 4, Hosada in view of Hosada II discloses the sprayer according to claim 1, wherein the fixed member (22 & 29) of the sprayer is a turbine stator (The fixed member includes the turbine 29D). 
However, Hosada in view of Hosada II fails to disclose a sprayer wherein each ferromagnetic part is mounted on the turbine stator, while each magnet is mounted on the air guide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each ferromagnetic part (Hosada II, 34) on the turbine stator (Hosada, 22 and 29), while each magnet (Hosada, 33) is mounted on the air guide (Hosada, 5), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. Please note in the instant application, Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 5, Hosada in view of Hosada II discloses the sprayer according to claim 2.
However, Hosada in view of Hosada II fails to disclose a sprayer wherein the magnet is received in a recess defined in a shoulder of the air guide, while each ferromagnetic part is received in a recess of the turbine stator, this recess being defined in a complementary shoulder of the turbine stator.
Hosada II discloses a sprayer wherein the magnet (Hosada II, 33) is received in a recess (Hosada II, 32) defined in a shoulder (Hosada II, 6), while each ferromagnetic 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosada in view of Hosada II with the disclosures of Hosada II, providing  a sprayer wherein the magnet (Hosada II, 33) is received in a recess (Hosada II, 32) defined in a shoulder (Hosada II, 6) air guide (Hosada, 5), while each ferromagnetic part (Hosada II, 33) is received in a recess (Hosada II, 4B) of the turbine stator (Hosada, 22 and 29), this recess (Hosada II, 4B) being defined in a complementary shoulder (Hosada II, 21A) of the turbine stator (Hosada, 22 and 29) (Hosada II, Figure 2), as the configuration would have yielding predictable results, specifically an interlocking connection between the components of the device.
Regarding claim 13, Hosada in view of Hosada II discloses the sprayer according to claim 1, wherein each magnet (Hosada II, 33) is a permanent magnet or an electromagnet (Paragraph 72, lines 1-2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hosada in view of Hosada II, further in view of Borchardt (US 2015/0140199).
Regarding claim 6, Hosada in view of Hosada II discloses the sprayer according to claim 1, wherein the fixed member (22 & 29) of the sprayer is a turbine stator (The fixed member includes the turbine 29D).
However, Hosada in view of Hosada II fails to disclose a sprayer wherein the air guide or the turbine stator is made from a ferromagnetic material.
Borchardt discloses a turbine wherein components are made of a ferromagnetic material (Paragraphs 74-77).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosada in view of Hosada II with .
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hosada in view of Hosada II, further in view of Nolte (US 2007/0090204)..
Regarding claims 19-22, Hosada in view of Hosada II discloses the sprayer according to claim 1, but fails to disclose a sprayer wherein:
As to claim 19 the air guide is automatically orientable relative to the fixed member in a predefined angular position
As to claim 20 the sprayer comprising at least one pin and at least one corresponding notch or slot to receive the pin for orienting the air guide
As to claim 21 each notch or each slot being configured so that the air guide can rotate around a central axis relative to the fixed member when the pin is moved in the corresponding notch or slot
or as to claim 22 each notch or slot extending at least partially in a helical direction around the central axis with a helix angle comprised between 50 and 750.
Nolte discloses a device wherein constituent sprayer components are attached by including a member (132) automatically orientable relative to a fixed member (131), a sprayer comprising at least one pin (130) and at least one corresponding notch or slot (136) to receive the pin for orienting the air guide (Paragraph 64), each notch or each slot being configured so that the member can rotate around a central axis relative to the fixed member when the pin is moved in the corresponding notch or slot (Paragraph 64, lines 1-12), each notch or slot extending at least partially in a helical direction around the central axis (Figure 13b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosada in view of Hosada with the disclosures of Hosada II, further including the air guide (Hosada, 5) automatically 
Hosada in view of Hosada II and Nolte fails to disclose the helix angle being between 50 and 750.
Nolte discloses the general condition of distributing angular distances of the slot in order to ensure that no out of balance forces are generated (Paragraph 62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosada in view of Hosada II and Nolte to include the helix angle being between 50 and 750, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated by the disclosures of Nolte to optimize Hosada in view of Hosada II and Nolte to include the helix angle being between 50 and 750,in order to ensure that no out of balance forces are generated.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hosada in view of Hosada II and Nolte, further in view of Witter (9,437,969)
Regarding claim 23, Hosada in view of Hosada II and Nolte discloses the sprayer according to claim 22, but fails to disclose a sprayer wherein the each notch or slot has a 
Witter discloses a device wherein the each notch or slot (Witter, 214) has a slant orientation around a spraying axis is to the right seen from the side opposite the fixed member (Figure 2N, The side portions of the slot slant in each direction from a pinnacle).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Hosada in view of Hosada II and Nolte with the disclosures of Witter, replacing the magnetic connection structure with the connection structure disclosed by Witter, as the configuration would have yielded predictable results, specifically a means to ensure a secure connection between elements.
Regarding claim 24, Hosada in view of Hosada II and Nolte discloses the sprayer according to claim 20.
However, Hosada in view of Hosada II and Nolte, fails to disclose a sprayer wherein each notch is defined by the air guide, while each pin is supported by the fixed member, or
each slot is defined by the fixed member, while each pin is supported by the air guide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a sprayer wherein each notch (Witter, 214) is defined by the air guide (Hosada, 5), while each pin (Witter, 216) is supported by the fixed member (Hosada, 22 and 29), or
each slot (Witter, 214) is defined by the fixed member, while each pin (Witter, 216) is supported by the air guide (Hosada 5) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. .
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that Hosada fails to put forth the claimed circuits, Examiner disagrees. The circuits are depicted in the annotated figure above. The elements are also highlighted. Through connection between the elements, the fixed member and the air guide are placed into a particular orientation, in order to provide for connection of the circuits between the mating parts. Examiner recommends defining the independent circuits as compressed air circuits between the stator and skirt, in order to overcome the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
                                                                                                                                                                                                       /STEVEN M CERNOCH/Primary Examiner, Art Unit 3752